The IAS court properly dismissed the breach of contract claim because plaintiffs concededly failed to comply with express *429conditions precedent to the contract (see Oppenheimer & Co. v Oppenheim, Appel, Dixon & Co., 86 NY2d 685, 690 [1995]).
The court properly dismissed the fraud claim as barred by the merger clause, “as is” clause, and other disclaimers (see Rivietz v Wolohojian, 38 AD3d 301 [2007]). Moreover, plaintiffs’ allegations of defendant’s intent to breach the contract are insufficient to state a cause of action for fraud (see New York Univ. v Continental Ins. Co., 87 NY2d 308, 318 [1995]; Board of Mgrs. of the Chelsea 19 Condominium v Chelsea 19 Assoc., 73 AD3d 581, 582 [2010]). Concur — Mazzarelli, J.R, Friedman, Catterson, Renwick and Román, JJ.